Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: The proposed amendments raise new issues that necessitate an updated search:

101 rejection: The Applicant's proposed amendments do not overcome the 101 rejection. However, par. [0058]-[0060] of the spec. as filed disclose testing step of the predictive model. If the testing limitation in the independent claims are expanded with testing the predictive model with test data, configuring model settings based on the test results, randomizing training and test data sets, retraining the model with the reconfigured settings, retesting the retrained model, and deploying the model based on successful retest may overcome the abstract idea rejection because testing, reconfiguring, randomizing, retesting, and deployment of the model may be beyond mere "apply it" of the abstract idea with generic computer component(s).

103 rejection: The Applicant's amendments, especially predicting employee tenure based on work hour scheduling and total compensation may overcome the cited art in the final rejection, pending an updated search and consideration.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692